DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1, 13, 19, 76, 98, 247-249, 251-254 and 256-260, and with Species election of C.orbiscindens, C.bolteae and B.producta (1st, 2nd and 3rd bacterium) ; antibacterial and C.difficile as the pathogenic bacterium, in the reply filed on 4/8/21 is acknowledged.
Claims 158, 170 and 220 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
Claim Objections
2.	Claims 1 and dependent claims 13, 19, 76, 98, 247-249, 251-254 and 256-260 are objected to because of the following informalities:  the claims contain non-elected subject matter and should be amended to recite the elected species.  Applicants elected Clostridium bolteae as the first species of bacteria, Clostridium orbiscindens as the second species of bacteria and Blautia producta as the third species of bacteria.   However, instant claim 1 is written so it recites that the first species comprises Clostridium bolteae, Clostridium orbiscindens or Flavonifractor plautii with the second and third species being any species capable of forming a spore.  Additionally, claim 19 contains numerous non-elected Genus of bacteria. Applicants have elected Clostridium.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112-2nd
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




4.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 refers to ‘Table 1’ (which spans pages 112-154 of the instant specification) leaves the claim vague and indefinite.  “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).”  It is also unclear which of the hundreds of 16s rDNA sequences are intended for the elected species of bacteria.  Appropriate correction and/or clarification is requested.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1, 13, 19, 76, 98, 247-249, 252, 253 and 256-260 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).  
NOTE: If the claimed mixture’s changed immunogenicity is a marked difference in functional characteristics as compared to the natural counterparts, the mixture is not a “product of nature” exception and would be eligible subject matter.  However, the instant claims fail to recite any specific Genus/species of bacteria which have been demonstrated to possess a synergistic effect.

 Claim Rejections - 35 USC § 112-Enablement
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 13, 19, 76, 98, 247-249, 251-254 and 256-260 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claims are drawn to, for example:
1. (Currently Amended) A composition comprising at least a first species of an isolated bacterium capable of forming a spore, a second species of isolated bacterium capable of forming a spore, and a third species of isolated bacterium capable of forming a spore, wherein the first species, the second species, and the third species Clostridium bolteae. Clostridium orbiscindens. or Flavonifractor plautii. and wherein a combination of the first species, the second species, and the third species can decrease and/or inhibit the growth and/or colonization of at least one type of pathogenic bacteria, as measured by a CivSim assay.

	Instant claim 1 encompasses the use of at least first species of a bacterium capable of producing spores wherein the first species from any strains of omprises Clostridium bolteae. Clostridium orbiscindens. or Flavonifractor plautii  and then any 
	The specification is not enabled for the breadth of Claim 1.  The instant claims encompass a laundry list of hundreds and hundreds of possible combinations of bacterial strains.  The claims are drawn to a population of bacterial populations defined solely by the result to be achieved, e.g., the desired medical effect.  There is no name or other identifying characteristics, biological deposit, etc.  The specification does not enable the breadth of the claims which allow for any bacterial populations with intended synergistic effect.  There are thousands of combinations encompassed by the instant claims. The ability of these different combinations must be determined from case to case by painstaking experimental study.   A laundry list of members and the scope of much, more potential different combinations does not provide significant guidance to enable the claimed compositions with the recited functional requirements.  To throw in even more variability with the allowance for members with variant rDNA sequences 
	It would take undue experimentation to test and find other bacterial spores from these species which would have the same functional effects. Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  This requirement has not been met.  
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made of. 
	 
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1, 13, 19, 76, 98, 247-249, 252, 253 and 256-260 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen-Vercoe et al. (US 20140363397; filed 9/14/2012).
Allen-Vercoe et al teach novel synthetic stool preparations comprising bacteria isolated from a fecal sample from a healthy donor.  The synthetic stool preparations are used for treating disorders of the gastrointestinal tract, including dysbiosis, Clostridium difficile infection and recurrent Clostridium difficile infection, prevention of recurrence of Clostridium difficile infection, treatment of Crohn's disease, ulcerative colitis, irritable bowel syndrome, inflammatory bowel disease, and diverticular disease, and treatment 
Paragraph [0104] teaches that the synthetic stool preparation may be adapted for administration orally. For example, the bacteria are freeze-dried and encapsulated (e.g., in a capsule or pressed into a tablet) for oral administration. In some embodiments it may be desirable to add agents, such as buffering agents, to promote viability of the bacterial strains. It will be appreciated that the capsule or tablet may need a coating to protect against stomach acid, e.g., enteric coating. Such capsule and tablets may be formulated using methods known in the art.
Paragraph [0102] teaches that the composition may be in kits for treating the described disorders comprising the synthetic stool preparations or the bacterial strains described herein, e.g., in some type of container. In some embodiments the kits may also include instruction materials. 

Table 9D teaches an embodiment of the synthetic stool preparation of the invention. Species Akkermansia muciniphila Escherichia coli Holdemania filiformis Clostridium leptum Ruminococcus bromii 1 Ruminococcus bromii 2 Ruminococcus albus Gemmiger/Subdoligranulum formicilis/variabile 1 Gemmiger/Subdoligranulum formicilis/variabile 2 Faecalibacterium prausnitzii Clostridium orbiscindens/Flavonifractor plautii Eubacterium siraeum Oscillibacter valericigenes Oscillibacter sp. Clostridium thermocellum Clostridium staminisolvens
Table 7 recites: Taxonomic Order Taxonomic Family Genus and Species Clostridiales Catabacteriaceae Catabacter hongkongensis Clostridiaceae Clostridium sp. Clostridium staminisolvens Clostridium sulfatireducens Erisipelotrichaceae Catenibacter mitsuokai Clostridium innocuum Clostridium ramosum Eubacterium biforme Holdemania filiformis Eubacteriaceae Eubacterium callanderi Eubacterium fissicatena Eubacterium eligens Eubacterium limosum Lachnospiraceae Blautia sp. Blautia coccoides Blautia hydrogenotrophica Blautia luti Clostridium aldenense Clostridium bolteae Clostridium celerecrescens Clostridium hathewayi (2 different strains) Clostridium hylemonae (2 different strains) Clostridium lavalense Clostridium scindens Clostridium symbiosum Coprococcus catus Coprococcus comes Coprococcus eutactus Dorea formicigenerans Dorea longicatena Eubacterium eligens Eubacterium rectale Eubacterium ventriosum Eubacterium xylanophilum Roseburia sp. Roseburia faecalis (2 different strains) Roseburia hominis Roseburia intestinalis Ruminococcus obeum Ruminococcus torques (5 different strains) Ruminococcaceae Clostridium thermocellum Faecalibacterium prausnitzii Flavonifractor plautii (previously Cl. orbiscindens) Oscillibacter valericigenes Oscillibacter sp. Ruminococcus sp. (3 different unclassified strains) Ruminococcus albus Ruminococcus bromii (2 different strains) Bacteroidales Bacteroidetes Alistipes finegoldii Alistipes putredinis Alistipes shahii Alistipes sp. Bacteroides capillosus Bacteroides cellulosilyticus Bacteroides eggerthii Bacteroides ovatus Bacteroides thetaiotaomicron Bacteroides uniformis Bacteroides vulgatus Odoribacter splanchnicus Parabacteroides gordonii Parabacteroides merdae Actinomycetales --.sup.2 Microbacterium schleiferi Micrococcus luteus Bacillales -- Brevibacillus parabrevis Bacillus circulans/bataviensis Bacillus simplex Staphylococcus epidermidis Turicibacter sanguinis Bifidobacteriales -- Bifidobacterium longum Coriobacteriales -- Adlercreutzia equolifaciens Collinsella aerofaciens Lactobacillales -- Streptococcus mitis if pen S Streptococcus thermophilus if pen S -- Proteobacterial Escherichia coli Gemmiger formicilis/Subdoligranulum variabile Parasutterella excrementihominis Selenomonadales -- Phascolarctobacterium sp. Synergistales -- Synergistes sp. Verrucomicrobiales -- Akkermansia muciniphila .sup.1.
C.orbiscindens, F.plautii and C.bolteae would inherently possess 16s rDNA that meets the limitations recited in the instant claims. The bacterial species recited are capable of forming spores and the compositions taught are formulated for populating the GI tract of a subject. These combinations would inherently possess the same functional abilities since they are structurally the same.  Additionally, it is noted that the instant claims allow for the second and third species to be any bacterium capable of forming spores and only presently require the first species to be Clostridium bolteae. Clostridium orbiscindens. or Flavonifractor plautii.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1, 13, 19, 76, 98, 247-249, 252, 253 and 256-260 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/120,666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims allow for a composition comprising a first and second species of bacteria wherein the first species may be C.orbiscindens, allowing for the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
13.	Claims 1, 13, 19, 76, 98, 247-249, 252, 253 and 256-260 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/120,671 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims allow for a composition comprising a first and second species of bacteria wherein the first species may be C.orbiscindens, allowing for the second species to be any bacteria with the exception of C.innocuum and capable of inhibiting C.difficile growth (a pathogenic bacteria) as measured by a CivSim assay, the instant claims are encompassed in the scope of these claims since they recite a composition comprising a combination of bacteria with the first species capable of being C.orbiscindens and the use of the word ‘comprising’ in the co-pending claims allows for an additional third species, and the instant claims also measure growth be a CivSim assay.

14.	Claims 1, 13, 19, 76, 98, 247-249, 252, 253 and 256-260 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/120,657 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims allow for a composition comprising a first and second species of bacteria wherein the first species may be C.orbiscindens, allowing for the second species to be any bacteria with the exception of C.innocuum and capable of inhibiting C.difficile growth (a pathogenic bacteria) as measured by a CivSim assay, the instant claims are encompassed in the scope of these claims since they recite a composition comprising a combination of bacteria with the first species capable of being C.orbiscindens and the use of the word ‘comprising’ in the co-pending claims allows for an additional third species, and the instant claims also measure growth be a CivSim assay.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	4/28/21